DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia Gomez et al. (US 2017/0120851), as cited by Applicant.
With respect to claim 1, Garcia Gomez et al. discloses a vehicle occupant protection device (abstract), comprising: a seat belt device (paragraph 7) having a selectable force limiter that is configured to switch a force limiter load (paragraphs 8, 10, 14), which an occupant receives from a seat belt at a time of frontal collision (paragraphs 25-27) of a vehicle, from a high load to a low load (paragraphs 10, 14); an airbag device (paragraph 14) that deploys an airbag in front of the occupant at the time of frontal collision (paragraphs 17, 25); a movement direction detector that detects a direction in which a head region of the occupant will move relative to the vehicle at the time of frontal collision 
With respect to claims 4 and 7, Garcia Gomez et al. discloses the control unit stores a time limit for a case in which the selectable force limiter is operated at the time of frontal collision, measures a time from detection of the frontal collision until the time limit with a timer, and determines whether or not the head region will move outside of the protection area within a specified time calculated from the time limit (paragraphs 10, 13-14, 37); wherein the specified time is calculated from tl -12 = t3, where tl is the time limit, t2 is a time from when the control unit detects a frontal collision of the vehicle until the timer is activated, and t3 is the specified time (paragraphs 10, 13-14, 37).  (Figs. 1-5, paragraphs 5-38.)
With respect to claim 6, Garcia Gomez et al. discloses the initial position detector has at least one of a seat position sensor that detects a position of a vehicle seat at which the occupant is seated or a vehicle interior camera that images the occupant (paragraph 11).  (Figs. 1-5, paragraphs 5-38.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia Gomez et al. in view of Okamura (US 2015/0105982).
With respect to claim 2, Garcia Gomez et al. is silent regarding the location of the acceleration sensors.  Okamura teaches of the movement direction detector has a front-rear acceleration sensor (19) that is provided at a floor portion of the vehicle and that detects acceleration in a vehicle front-rear direction, and a left-right acceleration sensor (22) that is provided at the floor portion of the vehicle and that detects acceleration in a vehicle left-right direction (fig. 2).  (Figs. 1-13, paragraphs 39-110.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the acceleration location system as described in Okamura into the invention of Garcia Gomez et al. in order to provide a vehicle collision determination apparatus which is capable of protecting a vehicle occupant more appropriately.  (Paragraph 4.) 
With respect to claim 3, Garcia Gomez et al., as modified, discloses the control unit stores a plurality of maps (paragraph 8, figs. 3-4) having acceleration in the vehicle front-rear direction as a vertical axis and acceleration in the vehicle left-right direction as a horizontal axis, and determination thresholds for determining whether or not the head region will move outside of the protection area are respectively set in advance in the plurality of maps in accordance with different positions of the head region prior to the movement.  (Figs. 1-5, paragraphs 5-38.)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia Gomez et al. in view of Yamada et al. (US 2011/0035117).
With respect to claim 5, Garcia Gomez et al. discloses ‘an operating parameter relating to the severity of the restraint intervention of the restraint system can in particular be adapted as operating 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia Gomez et al. and Yamada et al., as applied to claims 1 and 5 above, and further in view of Breuer et al. (US 8,538,674) and Yao (US 2019/0351868).
With respect to claim 8, Garcia Gomez et al., as modified, discloses a collision sensor that detects acceleration of the vehicle at a time of frontal collision (abstract) but is silent regarding a radar system.  Breuer et al. teaches of a millimeter wave radar or a laser radar (30) that detects a relative speed between the vehicle and a collision partner before the vehicle collides frontally, a vehicle exterior camera (26) that images a situation outside the vehicle.  (Figs. 1-5, cols. 3-12.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the monitoring system as described in Breuer et al. into the invention of Garcia Gomez et al., as modified, in order to reduce the severity of a collision.  (Col. 2, lines 55-65.)  Yao teaches of the severity detector includes at least the millimeter wave radar or the laser radar and the vehicle exterior camera (paragraph 14).  (Figs. 1-10, paragraphs 46-65.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the system as described in Yao into the invention of Garcia Gomez et al., as modified, in order to increase the safety for a user of the vehicle seat.  (Paragraph 23.)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia Gomez et al. in view of Choi et al. (US 2016/0129868).
With respect to claim 9, Garcia Gomez et al. discloses determining a seat position but is silent regarding the details of the angle or slide position.  Choi et al. teaches of the initial position detector has a seat position sensor, and the seat position sensor (5 or 7) detects at least one of a front-rear slide position of the vehicle seat relative to the floor portion of the vehicle or a reclining angle of a seat back of the vehicle seat (paragraph 43).  (Figs. 1-11, paragraphs 41-108.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the seating system as described in Choi et al. into the invention of Garcia Gomez et al. in order to determine a posture of an occupant and optimize an operation of a safety device for protecting the occupant according to the posture in the event of a collision.  (Paragraphs 10-12.)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia Gomez et al. in view of Lorenz et al. (US 2015/0274106).
With respect to claim 10, Garcia Gomez et al. is silent regarding a camera.  Lorenz et al. the movement direction detector (31) has a vehicle interior camera that images the occupant or an in-vehicle millimeter wave radar that radiates millimeter waves toward the occupant (paragraph 31).  (Figs. 1-5, paragraphs 25-32.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the camera system as described in Lorenz et al. into the invention of Garcia Gomez et al. in order to accurately determine an occupant position.  (Paragraph 31.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3616